Case 1:20-cv-00396-BLW Document1 Filed 08/12/20 Page 1 of 15

“ase Noi Inmate Name:, Jay. Che's, Seite :
2p te: le — Inmate IDOC#: Biv tor wae le
Document Title: Piss NE S vs L. Rights. Gonpiaint [Rage est qe ny rs, oh

    

Tam ate nant

[Dee Ne. 36407

 

Total Pages:. Z x tarnate initials Verifying Page Count: TES. sig

Aress E£S5cr- Ned Aanex “ESA 0 Sebi id 4

— Baise, Ydaha.. S35 tOF

 

 

 

ee

Pian a / Potiheagt! Pre ge

ZN THE UNITED STATES DISTRICT CourRT
FOR THE DESTRICT OF XTDAHO

Tey Chris Olsen,

 

PlawhFf, Case Ne.

Us.
Edahe Deparimeat et CerecHens, PRISONERS CIVIL RIGHTS
Medica! Corinad Security Sm ComMPLNENT - REQUEST
Named And Unnamed Tadividucls Ta von THRY TREM
Their DBiaial Aad Ladiv: dved Capacity
Defendant(s) a

 

 

Cames: new , Jey Chris Olean . Plaack ce —. dhe aber eat: bled

mene and GLE this Henc-able Court te grant Plai ati Fh Mekion
‘ rn .

fee Appoistoest ok Cov nse Le the Treason (s) set Gath berate aad

‘a the AEF: daw: t wn Support of Metian > Appeintment ay Crvngiel .

PRISONERS cEVEL RIGHTS CoMPLALNT
Case 1:20-cv-00396-BLW Document1 Filed 08/12/20 Page 2 of 15

/. Plesati Ff 3 currently ine arcerated wittia the Ldahe
Department of Cerrechiens pader direct care colste dy and
centre ow Warden A\ Ramirez | Werden at the Tdeho Stabe
CoptedVieaal Tastitetion ia Rena , Edahe,

a. Plank FF has inse Bicio a} Bonds te hire counc:t aad
wishes to have open communication with tip, adden atic legal
pepreseatabive +2 quide him +0 pPreceed Pre se te represeat
hinsel} ia thes case, fle is not aa alferney by Av Means and

is very jimited iN his Kkaewle dye of legal matirs .

ELNTRO DUcTpFINn
YO. This js ai civil action where plaiwh ? seeks declapatien
cand tadunchore relief as well as morebary and positive damages §
under 42 U.5.6, & 1983, fee vielation of the Bskth Amend meat at
the ULS. Cancti tution asin result or fhe dd berate tadiTrerence
ae thre debendants named herein te the * Chtienesd ay and yocnton
inflation of pars and suffering. Plaintiff eget hs that detendants
Aave beer mode aware ee Mis Serious medical ceacerns and have
nok responsibly ds Neen adequate measvres be address these jssves
on why they were nGhicted upen hin, Based On the elear and

Geiss A evidence fe Peleus 6 diatom clencte need te be held

acesuntable Yor Faer neglect and anegligqence ia this case,

URIS DICTION ~NpD VENUE

C2) xs Oyo bot . A\ > p
Plaint i f¢ brings avs action pursuant be 42 Us.c, g

PRIStNERS <CTVEL RLeWTs comPLAENT

Ss
Case 1:20-cv-00396-BLW Document1 Filed 08/12/20 Page 3 of 15

1185 and Tae Eighth Amend meat of the Un ited S potes Coa stitot i on.
ad Vewws JS 4 PPropri ate ia this district pyisvan + fo AX USC
3 137) Cb).

PARTIES
@). Plaintiff , . an ee vad svidvn| at Phe Tdahe Stel«
Cortectiona) Kastibotioan sci) ; located at Pd, Box “4, Baise.
Tdahs, os FOF . Plea bith oO} san SJAE3 Gor decja bo ry ard laduncforve.
relief and Ln. monetary aad PYait; veZ damages On the behalf &
himself for the deli berabse sndi PRerence by defendants {or ecvel
and Aus vA | punishment , bet ce) te obkoan proper rediaal dl fewnesis
and provide adey vate medical treat ment oe Ais vearisus medical
condition ana for Heir diserioinn tery aad vncoastitebiona| policy
ane pmekice te dany plasat it cael iz verte treatment Por Serievs
sagvries and bodily harm possi bly to oa Seepn tee) ending aad

Severe Porn eases soferiag +

e) Deter dant (s ) i Rebekka h, Hae 5 ard,

Services (cms) a3

is employed by Conizen Medicer|
on on-site MD ab the Tdaho Siete Correctional
Iastitution Faeility. Defendant “Haggard, is being gued ja her official
capacity and is listed as a primary defendant jr this action.
Defendant 7 respons ble Cor oversee ny wl aspects ak 3eeing

all off-site medical treatment by any specialists, (Her Failing te
provide this Aec essary visitabion has preleaged prin and sufbering
Pe the plawtihP  Seagtheniag his intermal damages . Deferdaat

Oand in her ‘adivadwal capacity,

PRISONERS crvece RIGHTS COMPLAINT Py. 3
Case 1:20-cv-00396-BLW Document1 Filed 08/12/20 Page 4 of 15

“Haggard, has acked under and

conbinves acting vader coler ae
law , custems and pelicies wath respeck ‘fe her Fag bure te provide

cons b shu He eaal fy adegue he treatm “en t te the alain Sh : for be pepe? &

oy Hes wehion defendant Hagqards, address is) Edahe State Corredhen-

al Laskhotion , 133560 Pleasant Valley Read 1 Kune \ Tdahes. Se26RY.

(x) Defendant G) , Cerizen Mediea\ Service by esateadh te Phen
rredical health previders Ger Tdahe Department ae Corrections

‘
speabically at Idahe Stete Correctional ‘Tastite Han aad is being

. \ ob.
Sved fr their oP ese] aapacity gad :s named as secondary debendewts
ja this ae Defendant (5) Corieton Medical Services has acted and

. ’ ‘ ro) ; a of
ceati nves Te act padee color oF Jaw | customs amd pelos ww th

respect to Fhese Failure and palosm| fe bake adeguate we hions
in medical dreatment alive fo their

ignorance = of facts or personal
opm eas fe ushat shou Id he their re S Pons ib; lity as medica!
professions ( < and bregtment +o the slarati ff . Defendant Cari zens

Corporate address Vi (OF Powell Ck Sresthwood , TN, SPO2F.

\ r v ae = " y \ ‘ {
Defendant  Reaa Sieges t Is an empleye® ot Pdaho Sdste
- i 4 g =) is
Cerre cf onal La sy} reot vow i Departure at of orract ens aAd Pune hie AS
FE NT @)
as the Med ink | Heelth Di peecber and js being sued ia Ker official
FT NT @

a)

Capac ty aad is being named as additi oaal dete adaats aleng tas rth
addi tien cal named and vanamed awd eed and security employee 'S

that have proved ts he janx eg vately capable ot their employment
duties and abi li by fe be freaes't. Listed in the List ae defeadant>
sheet , in his ALTION , Defendants have acted and Con t; Ves te cae t
aT AT @ Ae. ‘Carbrack Menitor™

OT AT @ “and ia hee tadividva) capacity”

PRISONERS CIVIL RTGHTS ComPLatyT

av
é
Case 1:20-cv-00396-BLW Document1 Filed 08/12/20 Page 5 of 15

vader coler of law, customs and policies with respect af Caslure te
previde. ried ice) testing , services and Freatmen} by prefessieanihy trained
aff with Kknorledse of my evrrest condition, Corizen Medics |
OfRierals Aave nck previded plain with legit mute and adegu ake
treatment or letting jnvelved employees knee of his current
medical and mental shite resulting jx «hose, assaclt cruel and
vadseal punishment by security shift at te Tdahe Skate

Covrectie nal Lashtobon , Fer the pyrposes ef this acbion defendant

“

: address si £,D0.0.0. ian North Orchard St, Boise
Edahe, S53 FOG.

a /
Sieger ‘S

\

STATEMENT OF FACTS
(7) Plaiati FP ss eg stabe jaumate under the custedy and care
of the Ldahe Department oe Corrections | curcently hevred in PAR
Ldoahe Shute Correctional Lastitubron where he ‘s sere oa
seatenee for a Peloay DWT. conviction
L, Joy Chris Olsen, am making this open stotement to be

available should anythiag happea that showkt not be able te

present ie ia ofore. eourt se7 a5 and my spouse or Farm ly
move pwns with Aas lawserk agers t the State. of Idahe ,
Da partment oF Corrections , Cari zon Medical Services and all

named aad Barges sadividuals tpvelved fo seek jestee and

all COs ts and damages RU A rded be them Go thei | C25 cand
FP AT

porn and soPering oA es in List of Irving
advec ohes of plas nn +; CP 7

On Vanvary At, 1026 , Fo was taken by special Frans port

ma part -

ad wT® “due be The deliberute . rnd ePemce an Yalawtel assault, ve tirectmen}
against the Picantiff / Pei hener (grimiaal sa asture)

PRISONERS CIiVIt RTCHTS COMPLAINT

uy
wy
Case 1:20-cv-00396-BLW Document1 Filed 08/12/20 Page 6 of 15

From the Perbreut Med ecg | Cantus iA Foote lle _ Edahe, fe the Fdehe

Site Correctional Laskituben medien! inPicmary. ‘They didath Keep

ae cn the medica| Faeshity like Specialist 7a Prcutells ady sed,

bet jest aver aight a nd rmelecss aa me te Fea ov ler pepe lation

rhe Fell ew ing MmOoNIAZ 1A ROU, Vat is , i-aF~- 20, where F was
daly medically moritored atederately acd tT had several ep.oedes
oF ser2ures aad amenia on the brain atheks cused by any
terminal [iver issues and wes fuken to the jabicmary several

Times and the emergency Poo at St. tLokes enee,

oy 3 vin eg th tte . : ‘
On 3-i)- 20, arevad 12/60 AoA | LD wes. traken be the. iicmary

‘ - a4.
where a female nurse believe fe be the Direcher of Nursing "Gens.
1
a

Brewer, and an  unakrewon mele avrge Forced me te take SIO ml, of
lackalose or threaten ed ow th — obtresien, XZ fool SIO mi. ia
a peried sf 24+ hors Casing Severe diwure eck ~ £ feoke i+ ja

3S - Fa mil. doses, and a- 30m), deses a

was not even aware of
my serroundiags Or 2veX my AAMe when £ arrived on S37 -2d .
Lo otried te relove. the last jso ml, at sactijose and wes Loneed
by the Fue nvurses rpewbia wed above, Atk £ book the last
dese of factalose a gqeurd cure and bad we sign « javeatory

popee of my preperty , aad - was st i aes ce ate Ss ed te evera tf ead
ib, , :

. - 3. 57 . => j 4
Then nurse, Srewer, said Do was aboot ready te be maved and

zo WAS CeAS tantly wy] Bin t fo the restroam wher 2 there were 3 #49 ther

inmacte s present, Then nurse Brewer came back while LD was on
the feilede and said he was fhere fe get me and afler © was
done on the toilet £ slowly walked eut ar ream. “) & Hee
nerses desk and seen the ii rmery gaurd and another officer
oa the phore amt = dell dre joule nGeee. that LT peeded «a wrheel-
char and he asked what Cor and £ seid Z veld mess myself
(FN s)) Nerse Brever D-oouN. was act the ja@irmar

. ; 7 AVUCBE qvoted ~ iF
Was desl hR Series Administrator , Toayn Mei, l.

EX mr o

PRISCWERS CxVUECG REGHTS COMPLALNT 6
Case 1:20-cv-00396-BLW Document1 Filed 08/12/20 Page 7 of 15

and he sericked and the gaurd hong up the phoae and asked the
nurse thi was en the compute, what the preblem wag and he,
pe NSgh & aid, what EF had teld won and they both smirked and
Sst. Could, asked the nurse iF ZF pad « wheelchair meno and
he replied he dida't thiak se and £ started fe panic beewese
Go knew what weeld happen op was Forced be peal le and
biveted ook that T de fucking ko and “Sgt Gevld, bd me te wkch
my mouth: oy he would pet me somewhere EZ didh'+ wank te be
and Zosaid 2 ad « Freedom of speach right and he said we
weld talk about hak and mvbicned with Ais hand Cor me te
walk wher diarrhea hit me really bed and co fpeisted fo run
+o Peon = 4, where £ knew there wag oa bntiet asd £ oaly
made jbo one step and had to poll my paats down and 5
defeated on Phe Fleer jastead of My pets and part of
the whole issue could ef heer sethed right there if the
mele. avese. would of J/oaked wa the competer in Creat
ot hin 7 Find my neme- He dida't and! 'Syt. Cov \d pei ated
fo foun 2, and called Me ce moter Recker and tobd me
be eet any Aaads oa the Fveking wal 1 yet my haads oA
the fockiag wall new and Can te poom © a, sebiny beth
gauvrds aad the male norse behind the nurses station ard
an Uunkae wa jabirmery goved at kis desk behind phe oppesite
side of tHe hall. When IT ras ast Pre end of the. Kell te
room *Q © seen nurse ‘Tule 5 rine nerse ‘Brew er! a Ack (2)
imqmates fe my left and eight when E ran ihte poom * 2,
and be the pales where £ set dewa on the teileb and  beCore
@ sould saxipe , 'S. jb Gow “ne maced me threo gh the arses of
the devr in the Cane. addam unre Loe S44. Gould, yanked re

FINT® this Parma Aurses name is Tolie Savelll.

PRISONERS CrVit RLGHTS CorPraArnT RA
Case 1:20-cv-00396-BLW Document1 Filed 08/12/20 Page 8 of 15

off oY the toilet onte the Fleer or ie LZ layed OA the. flour

> | a : ‘
mn he handcuffed Mme. & aAevel put vp any resvaotance at

GAY time. ry vise Came pack

a rte. when he pushed NE
out oy Bon a 2 ane

£ again JCA the 3 AUISES | Ogavrd ,
and (2) sama kes sti \\ where they

were whea £ ran jato
t

v al . F
room 2, et Saf. Gould, poshed me cut ar the menienl vate

wither my wheelchart and ar the way fe anit & (The Hele)

xr messed myselt 3 foes ba , Coont of the aura Anat A

[et of wn mates éU eteh, “"y j & das Fetally Avom, i; atecl an 4
dehuman zed ‘ At wary x, E was Falken he “”A~*) aalt j brew Fes
the Fleor ced my clothes ward ¢, vt of A me and ET wad

left paked 7a fhe cell Zo was cemplebely senseless in m

thoughts and was ind af glad i WAS ww lene, F£ Pri ed te

£ : ye re out whet agaet | y hape eA aa cand es hak ww 4 5 NY he

happen nexk. Ir have never been vieleat, and L

tek oz the iBrnary Flier , hut £ cvulda’+ areas p hew every -

Kaces wo het L

Phins weat so mw reAnq: There Was several peeple came te ay

door and pried bo hoe 4

me and LT woulda't sey much
at all, Z Finally sharted te process theeghts and £ was
cold asd naked ond Lo knew whese L was, even Phouyh x
had never been Jocked in the hele betene | fA yor rg gaurd
te my deer and asked | Fog world ible teh

GaMe

um”! and x said
about what mn he asked me fe CiePrie t+. the deor

Lt Phos Ke had asked C Lr wanted fo
be with my Crendls and ¢

se £ did :
a Ke Unit— i , Te

ged yer fhe Fold me te burn
qroud se tre covld cuff me ond Z guid pe. JE EC ums
lest Ri AG dP ceinw . e po _ , ’
“ 3 t t by joched dovusn. t steyld v bay there
and £ wert and

5 eek On the. QeAC vere b vA le a nad Ke aA c

PRLSONERS CIVIL RIGHTS comPLAINT BP
Case 1:20-cv-00396-BLW Document1 Filed 08/12/20 Page 9 of 15

fayed dows and just Jet my mind pun, EB panlty aidaht vaderstand
anything that happeacd and my face aad body burned from the
in the hele Ser awhile , bef
z ftheegh}t ZT was atleast at He end. Hew

MIG eS . Ll Phovght i well L wi tf be

-—

wreag , ££ heard
a commotion eutside my deor and didatt Phin mock aboot
Th md walked te the piadew that \esked outside Feeling

Sorey Gor aaysel€ and ay deor same ecpen 2.4 beGire LO could
fourm around I wag srabbed very roughhy and slammed ite
the metal wall cutting the jet} Side of my Pace open ead
when he tuishel ny right are hechind vat onal up to my
neck L smeared blesd across ‘the wall and almest taking

re of} my Poet he spyN ome around -_ the

reund slamanng
the rch side as my foce off the ceacrete lun ke te, tre
floor where, L left “A big puddle of blead sid he, repeated~
ly drove kis knee fate my back hurting my back and
Causing my damaged (3 ver axkerucieti Ny Pain, Than he pulled
Me. te fai} Cee} areal LL wes < offed fe weed shackled i they wrapped
en < mall tive] Senuinet ney waist and pet a clo mask
ever oy Crce and polled me backwards fram Uait- a te

XN

Unit- il, where urse Jules, steed in the Geyer and she clesaed
my Face up and said £ peeded guberes and co was asked jt
EZ would accept pedicel hele and £ replied that j-da’
dare open my mouth or £ woeld get ja tresble and the
piat saved leader said we wif fake that as 4 med, ca/
refusal oad pulled me jnfe Unvt-Jh, aad pot me in a
empty cell and abused me sil aver again and thes [eft me
gakcad fm a bis wiadeer cell fer cower s00-famates fa weoteh

_ humiliated and Cele  Vitee they treated Ae

. an
Me 7. was terrified

PRISONERS CIVIL RIGHTs COMPLATNE 5.4
Case 1:20-cv-00396-BLW Document 1 Filed 08/12/20 Page 10 of 15

Whe a wild animal, Th was the worst
Atter oo couple of hours Lr

thing ZL ever axper: enced .

game fe realize Hey had pet me

Feaseon, L£ was left Aeeked TA the

sell alt night and Fhe next i EAs vane a gaurd came fe falke

*. a
on suicide watch yor ORK

j i ‘ st _ ie
he Ane na he aS keed ne iw het xr had ad one hes Pre. Sot. ; ane
= 3 ae = didn't de % ny rh “4 te fem aad he eld me the
Seb. eld iim head shit on him. 47 d Zz d ; d A ot

deficahed en the Clesr and he bef and £ Finally eet Q

£

Selidide, emo and then «4. aww |e gaurd game and pet
Me ini eg uSts in Creat and weel ked a @ back te On ‘f- 3,

very ni cely » DL was not vader et nding @ a the: X actions ak
all, TL was taken back te A-Y¥ and wi svelly a
ed bre L hese sme ae aeress the wall and L had

Ae
tal oa, why a was Circed to Unit iL, other Phan te abuse
me and humiliate me. They (Ret Sqal) idee taped He
cake le. Hes ng om opening my aell fe leaving me sa Unite
Jb, © sot in the hole got less of all privledges for 68

days and (23 petite) om my classibieatien aver a medical

disability and denied parele aad keep thing denied medical
testing and treatment. EF am seeking Justice “aad all my Geb
are sa Camera 7a tat mary halls

eau uidec Fage ‘Fo ah wins

at oe
yy reson i awe room ~ 2

é
way honesty seat Hei c An x ha ne sty,
Cameras acne Vides — S-il- 20) (izjoo) a. “A te 3-1 2-20,

}

(@-86 Re) or Jeter. L At aentiaveusly being poaished wa th very
crve| aad vans oat pesizshment pedionl aegligence and SEVER

pain eind suffering.

FT AT © (tscz) Seaeycant, Gould...
—, Tr . 5
FCNT CY) Cell A-~Y cn Onit- 9 (the Hele)...

PRESONERS CLVIL RIGHTS CemMPLATNT Fy, 40
Case 1:20-cv-00396-BLW Document 1 Filed 08/12/20 Page 11 of 15

CAUSE OF ACTION

(3) PlointtfP Heyes thet aamed and oanamed defendants have
not peevided Km with “resonable adequate * yedeal care as
provided Fer sae the United Shutes Coast tubien and have wolehd

the plaint fs Eighth AmendmenY right Le he Cree — unhe 2835 ~

ary aad wantan PpRlletian of pain oe seeming

Del i berate.
Ladi Ce, ranke

hes been showa by defendants abuse ape denial
of alainhit bo get preper he shi Ag oan d freabmeant by equiped
ried reg | profess iON ala alles cay pla sat po he sv :

er sontinvovsl y day
fo dey because of His neglect,

Plain fh, claim 4s based on being seriously taqured ak Idaho
Stote Correaticnal Laskitofien by "syt Geuld) and four piet team
members resulting in aa indvted elbow , exteasive back pean ,

possible Ferminal Viver day saayere gad

masor meatal freuma ww» Th
iorcl ported ar Aw wud cee! tereettvrenmais Plaali,

cand? bon ealy seeris
ft jiacrease

iN pan eg ruil otill ealy

ass Stance and with his exerve raFing

Peaieves mraim al yi, died

[ever pain Pears for his

Ue. Liver damage enknraewea feos date don

te pe fest Aq te geome
pare +s pre em A ey 1. , Plein fe

coatinves te pet iA Health Service
requests and. gets "NO Ae beeen except prev: ders refusing avtside
Sate j

| personal ep niens oF his acticas by providers jashead

sae whey cal ee vige
heresy lastesd ale
Plaintiff keeps

er freak, They treat medical (ses by
wrrny Cacts,

asking or tendon) cere and bea sea an eft-
site specialist Coe testing dena dreatment fe he SoiBen|
been repeatedly denied answers and of
pecs behavioral

the trvth,

fte. Aas
is all because a his
tssves aad past ialorves which i) Gar CO

Video tapes exe camera’ s have aecarael of every debs)

PRISONERS CIVEL RIGHTS COMPLAENT Py. il
Case 1:20-cv-00396-BLW Document 1 Filed 08/12/20 Page 12 of 15

" his | svaten eat te the best Ff hes mental vepaci ity. He also
Chaims He past e)bew ar ry they blame Ais alba. “o pun an was
done AT years ago and been bealed Ly yous . 7, Man ths P ries
= Fhe ing ery A t LscT he was werking AS KH Gornc rete, Form
selber jf Pints hee with ne pon. Now they have mage ted Fe it
is” mecely eld age . fhe is wok a yor Man ‘ bot sk{{ hives
oOo” evil : arkes i-Re ay

} w th QS year olds vs “y adegus te. ly. af Tosk ; i repet: aus
negligence of rredieal knewled se af pla ati fe. true, eeand: tion .

En Dormer vi O'Carte) 29/ F ad CY, 6F-67 (3° Cr, 19773)
fhe court held that , “Phat the defay fox nen- medical oF moe

could constibhe deliberate indiWerence-’ Altheyh not specifically
preved in this case \ if can nct be disauted that Corigoa /edico
Sarvices Aas a checleered past fer culfing ceraers to aid ja

health costs resetting o ynconstitotiong\ pediea| care . Phe opi fF
contends his case js a prime example ia neg leet and jqae mace.
in Corizen corpleyee's :

Za ths case defendants can net deny nowledye of the sient
medien| concerns or the agvse thereet 1SSOING the damages recieved
ah seid fime and place due te visoel r ecord ing devices vnderkk-
ing eal] prev of achiens against hiet whea ob didi uatvotly takes
uper him peselting jn exbreme gersonsl fnaery, cruel and vausval
peaishment and delaying asy type of remedy fe attempt te excecd
tee, Iavheblonds Cp legal aetiens- Hi Eighth Amendment right has
been vielated. 5 severely Yar, ovs times ; assavite with a hemteate ened
physical abuse For ne other apparent reason than | ‘Syyf. Could, ‘costing
pader extreme anger evel a medical jssve the plant can
ok contre) even te this day. He has tried afl aveaves for

med fort nels ef and deni ad avery route Palen, s

PRISONERS CIVIL RIGHTS compLatnt Fy. t2
Case 1:20-cv-00396-BLW Document 1 Filed 08/12/20 Page 13 of 15

Fn tS3 case the plant LP ner ohly claims thet the deFend-

gabs were cad Conti ave

Fe be negligent aad abusive , bet
deliberately padi Geren to his serious medica| needs .

PREVicws OR PENNDING LawsutTS AND ADMZNISTRATEVE REEF
(7) Plant Gh laas Polleved afl adiniais tive procedures i anly te get
Undimeasicnal ange 7. te Wis coacera t cwss aunt all gq PIevanc es
relvened wetheot Ans ever dve te Beez Barney eleioing SOP jssveg
= per baining to said issve, perseral commval cehian s resulting
iA Sot. Gould threcheas ag Aim with further disc ipl) nar aa Hens
for harrassment if ke Filled oot any Further poperwerk toeards

him, an this matter. He has recveved AS aAswers ab explarativas

fe why any of this happened to him, Filing this (iFigatien a)

i

. . 2 8 wg + jo:
Ps lest pesert PO see ny Justice ay Mais matter aad care

lit section ‘

PRAYER FOR RELIEF
(io) Wherefore | Plarntiff requests phat this court grant beim
the Peifewing J
(Fer the named plas a declaratory gudgement Phat defend:

axts current pelicies Ame practice

fo delay and deny treatment
indeed vieledes the Evghth Ameadmest of the uniked States
Constitution aud 42 13 '.C- s (993 |

(3) Fer the plarat: FES jademe ki Jy, relief by ordering On specialist
ove}: lab) e. ky the debendan}s and provide Ppreper treatment and for

apershiens te his severe Iyver damages «ad adequate affercare

PRISONERS CEVTL RIGHTS COMPLAINT fy &
Case 1:20-cv-00396-BLW Document 1 Filed 08/12/20 Page 14 of 15

Consistent with eomm ea ity standard of care.

() far the plaiatitf | monetary damages In the amovat af 25
Alien Doilars v-S, Gureency te be awarded Lor pain aad cubFer ing
ba iw possible Cahal ending.

(D) For the plaiatiATR Sunitive damages in He ameont of 2,5
Millioea Dollars U,S3. Corrency to be awarded Cob deFend ants
negligence on allowing abuse and pain and sufFering ‘ meatal

Fer Ment ia delay of medical freetment which aovld resvit in
dewth «

Le) Fer the plain Gf, grant suck other relief of all leceul

\

(

Fees _ reheF of duty to those preves Gbusive. beyoad Mearasvr’e
divhance+y jn heir empleymeat of the State of dane Jodtesa|
system \ medical persenel and «Jl security members Involued
and/Jor shovild have iavolved dy preveat or shop Phe cevel and
and unwsunl freatmeant of an lacatwerated sadividual whe in
Ae way could help bis medical /pental capacities or use “ny
Mees of self-protection and did aot ever present an attitude
oF defense gr viclent hekavios.

(F) Rex the plaintiff , please aqraat the anneted jadividuads
cuthorsty te oreceed uth Pikigetion ja the tebal amevat of Fs
Millen Dollars U.5, Courteney in just case 2 shevid become
Feemae dy iM date death, These jadividuals are! Sher! Faye
Oijiser Yensen, of Poca elle (Daughter) | and Jer “Anna treae ~ -
Matray Olsen’, of Pecubelle (Spovse (aoe-US- 9230), Either f
Fhese, or both may atued th Ger me sheudd XT becewe deceased
befere said matter ‘3 resolved ian this Vhigekion .

(e} Aad way other relief fhat this Henerable Ceurt wesld Giad te be just
and equitable the eiccums tances javelved fas his roster,

PRESCONERS crvIL RIGHTS COMP LAIN T
Case 1:20-cv-00396-BLW Document 1 Filed 08/12/20 Page 15 of 15

DEC LARAVION UNDER PENALTY OF Se RTURY

J
cv) Te Vey Chris Oleen , declare Under penalty of pe ri wry that
the enclosed ‘afer matie N 1S true end aotrect +o the baw st ao

my pees Py and kncwledge.
Dated bhis sa day os Aequst i 2020.

a Oller

PRESOWVERS CEVEL RIGHTS ComecAENT Pp IF
8p

Foot Nete ¢ Plaintifl [Pe titiener reserves the right te amend +his Petitten shall

it heceme Aecessary far AAY [eas'on to be legally equitable.
